Citation Nr: 0831593	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


REMAND

The veteran alleges that she has PTSD/major depressive 
disorder (MDD) due to her service-connected complete 
hysterectomy at the age of 24.  She had no children of her 
own before the surgery, and this fact contributed to her 
PTSD/MDD, as she always wanted children of her own.

A private psychiatrist, who examined the veteran in November 
2004, diagnosed PTSD and major depression, and linked the 
PTSD to the veteran's hysterectomy.  He further concluded 
that the veteran is unable to sustain social or work 
relationships as a result of her medical condition.  

On the other hand, no Axis I diagnosis was rendered on a May 
2005 VA examination.  The examiner noted that it was very 
difficult to obtain pertinent history from the veteran and 
that the veteran stated that she was afraid of her.  The 
examiner did conclude that criterion A-a specific in-service 
stressor--is not met for PTSD based on the veteran's 
hysterectomy.  The examiner also stated that the veteran's 
report of psychotic symptoms of paranoia and auditory 
hallucinations led to a questionable diagnosis of psychosis.  
She stated that she was unable to provide a specific 
diagnosis due to the "quality of the examination."  The 
examiner did not attribute the difficulties in the 
examination process to the veteran's failure to cooperate.

The VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997).  In light of the private medical 
evidence supporting the claim and the deficiencies in the May 
2005 VA examination, the Board believes that the veteran 
should be afforded another VA examination. 

The Board also notes that the record contains the veteran's 
VA treatment records through September 2006.  Ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1. The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the veteran's 
psychiatric condition.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

2.  In any event, the AMC or the RO should 
obtain any pertinent VA treatment records 
for the period since September 2006.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a psychiatrist 
or psychologist to determine the nature 
and etiology of any currently present 
acquired psychiatric disorders.  The 
examination should be performed by someone 
other than the May 2005 examiner.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability that 
the disorder was present in service or is 
otherwise etiologically related to 
service, to include whether it was caused 
or permanently worsened by the 
hysterectomy performed during service.  

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




